Citation Nr: 0611056	
Decision Date: 04/18/06    Archive Date: 04/26/06

DOCKET NO.  04-16 730A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to an effective date earlier than January 15, 
2002, for a total disability rating based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jason A. Lyons, Associate Counsel




INTRODUCTION

The veteran had active military service from November 1960 to 
December 1963.

This case comes to the Board of Veterans' Appeals (Board) 
from an October 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO)  in Hartford, 
Connecticut, which granted a TDIU effective January 15, 2002.  
The veteran wants an earlier effective date.

Since the claim must be further developed, the appeal is 
being REMANDED to the RO via the Appeals Management Center 
(AMC).  VA will notify the veteran if further action is 
required on his part.


REMAND

As a preliminary matter, the Board notes that the Veterans 
Claims Assistance Act (VCAA) was signed into law on November 
9, 2000.  It prescribed several essential requirements 
regarding VA's duty to notify and assist a claimant with the 
evidentiary development of a pending claim for compensation 
or other benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103A, 
5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326 (2005).  

Also during the pendency of this appeal, on March 3, 2006, 
the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
"service connection" claim.  As previously defined  by the 
courts, those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, VA is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

The veteran thus far has received several letters from the RO 
informing him of the general procedures under the VCAA for 
the development of a pending claim for compensation benefits.  
Because each letter issued was prior to the October 2002 
award of a TDIU (and thus, his claim for an earlier effective 
date as well), his then-pending original claim for a TDIU was 
the issue addressed therein.  While it is not essential that 
the veteran receive another VCAA notice letter that is 
specific to his claim given that he was otherwise notified of 
the applicable law on effective dates, it would nonetheless 
help clarify the issue on appeal -- and would be particularly 
beneficial since the recent holding in Dingess/Hartman 
effectively overruled VAOPGCPREC 8-2003 (Dec. 22, 2003), an 
opinion of VA's General Counsel which held that a claim-
specific notice letter is not required when appealing a 
"downstream issue" (such as an initial effective date 
assigned) from a decision awarding benefits, where sufficient 
notice was already provided as to the benefit granted.  
Moreover, the veteran has not yet received comprehensive 
notice of the degree of disability and effective date 
elements of a claim for compensation benefits as outlined in 
Dingess/Hartman.  So he should be provided an additional 
notice letter that is both claim specific and addresses all 
elements of his claim for an earlier effective date.  

Further actions to obtain relevant medical evidence will also 
help to supplement the record.  In determining the specific 
type of evidence to be requested, the procedural history of 
this case merits consideration, inasmuch as the date of the 
veteran's initial claim for a TDIU significantly affects the 
overall time period for which an earlier effective date could 
be awarded.  The RO has assigned the January 15, 2002 
effective date for the TDIU based on the receipt of the 
veteran's recent claim for a TDIU that same date.  The 
veteran now alleges in support of an earlier effective date 
that he was totally disabled as of May 1991, from residuals 
of surgery for renal cell carcinoma (his treatment for 
previous renal cell carcinoma was the basis for one or more 
service-connected disabilities); and further, that there was 
clear and unmistakable error (CUE) in an April 1996 RO 
decision denying his prior (and only other) claim for a TDIU.  
In response, the RO denied the veteran's current claim for an 
earlier effective date as indicated in an April 2004 
statement of the case (SOC), explaining that no earlier claim 
was pending than the January 2002 request before the award of 
the TDIU.  And previously, in its October 2002 rating 
decision, the RO already had denied his CUE claim.

In determining the effective date for a TDIU (which is 
equivalent in level of compensation to that of a 100 percent 
rating), the applicable guidelines are that the effective 
date of an award of compensation based on a claim for 
increase will be the date the claim was received, or that 
entitlement arose, whichever is later -- with the exception 
that an effective date may also be assigned at the earliest 
date as of which it is factually ascertainable that an 
increase in disability occurred if the claim is received 
within one year from that date.  See 38 C.F.R. § 3.400(o)(1) 
and (2).

So the date of claim that resulted in the recent award of 
TDIU benefits is essential to determining the appropriate 
effective date, with an eventual effective date possible from 
up to one-year before that claim.  Presently, there is reason 
to suggest the actual date of claim should not be based on 
the statement filed in January 2002, but instead determined 
by the absence of finality of the April 1996 previous denial 
of a TDIU.  The record shows that, in March 1997, the veteran 
filed what may be construed as a Notice of Disagreement (NOD) 
with that denial within one-year of notification of the 
decision; hence, the April 1996 rating decision did not 
become a final decision.  See 38 U.S.C.A. § 7105(b); 38 
C.F.R. § 3.104(a).  See, too, Myers v. Principi, 16 Vet App 
228 (2002).  The RO did not then issue an SOC, as the next 
procedural stage in the appellate process.  38 C.F.R. § 
20.200.  So the veteran's January 1, 1996 original claim 
filed for TDIU benefits provides the relevant date of claim, 
since it was not actually resolved until the eventual award 
of the benefits sought in October 2002.  (Note that since the 
April 1996 decision lacks finality, and the January 1996 
claim is therefore the relevant original claim for benefits, 
the theory of entitlement to an earlier effective date based 
on CUE in that decision does not necessitate further 
consideration.)

This in turn means the evidence pertaining to the underlying 
issue of employability due to service-connected disability 
must include the timeframe extending at least back to January 
1995 (one-year preceding the actual date of claim).  Here, 
the report of a February 2002 VA examination (intended to 
address the veteran's TDIU claim) contains an opinion 
indicating his service-connected residuals of a nephrectomy 
and adrenalectomy, and right rib resection, caused him right 
flank pain that precluded activities consistent with his 
prior employment.  A June 2002 neurological examiner later 
found that chronic pain and discomfort from healed abdominal 
scars prevented the veteran from maintaining full-time 
employment.  These findings address his present capacity for 
employment (actually, lack thereof), but not the history of 
his occupational capacity over time - including date of 
onset of the instances of diminished employability that were 
identified by these physicians.  And effectively since April 
1993 he has had a 60 percent rating for status post radical 
nephrectomy and adrenalectomy (amongst various other 
conditions for which he has received service-connected 
compensation), so he has met the schedular requirements for a 
TDIU at least since that point in time.  See 38 C.F.R. 
§ 4.16(a).

The net result of all of this is that another VA medical 
opinion is needed on the issue of the veteran's capacity for 
gainful employment due to his current service-connected 
disabilities - including especially a retrospective opinion 
as to when any substantial impairment in his employment 
capacity began.  Accordingly, a supplemental opinion on this 
matter should be obtained from the February 2002 VA examiner 
or if that examiner is no longer available from someone 
equally qualified to make this important determination.  See 
38 U.S.C.A. § 5103A(d); 38 C.F.R. 3.159(c)(4) (VA will 
provide a medical examination or obtain a medical opinion 
based upon a review of the evidence of record if VA 
determines it is necessary to decide the claim).

Additionally, in correspondence received at the RO in July 
2002, the veteran indicated that he had previously been 
awarded disability benefits by the Social Security 
Administration (SSA).  There is no confirmation from the 
record as to what conditions provided the basis for this 
award, but in any event, the SSA's decision as well as copies 
of the medical records that provided the basis for this 
determination may nonetheless include findings that are 
relevant to the claim on appeal.  Since the RO has not yet 
made any attempts to acquire the pertinent records from the 
SSA, while this claim is on remand, these addition records 
should be obtained and associated with the other evidence in 
the claims file.  See Murincsak v. Derwinski, 2 Vet. App. 363 
(1992).  See also Woods v. Gober,  14 Vet. App. 214 (2000).   

Accordingly, this case is REMANDED to the RO (via the AMC) 
for the following development and consideration:

1.	Prior to any further adjudication of 
the claim for an effective date earlier 
than January 15, 2002 for the TDIU, 
send the veteran another VCAA letter in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), and all 
other applicable legal precedent.  This 
correspondence must provide him with 
notice of any information, and any 
medical or lay evidence, not previously 
provided to VA that is necessary to 
substantiate this claim.  Also apprise 
him of the evidence he is responsible 
for obtaining and submitting, and the 
evidence VA will obtain on his behalf, 
and request that he submit any 
additional evidence in his possession 
that pertains to the claim.

Additionally, this correspondence, 
consistent with 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b), must include 
an explanation of the information or 
evidence needed to establish a 
disability rating and effective date 
for the claim on appeal, as outlined by 
the Court in Dingess/Hartman v. 
Nicholson, Nos. 
01-1917 and 02-1506 (U.S. Vet. App. 
Mar. 3, 2006).



2.	Obtain all documents pertaining to 
the veteran's receipt of disability 
benefits from the SSA, and then 
associate these documents with his 
claims folder.  These records should 
include copies of any decision on the 
claim for disability benefits, as well 
as any medical records used to make the 
determination of entitlement to such 
benefits, any hearing transcripts, etc.

3.	Then obtain all additional VA 
outpatient records from the VA 
Connecticut Healthcare System, 
Newington Campus (also referred to as 
the Newington VA Medical Center (VAMC)) 
dated since June 2002, and include 
these records with the claims file.  

4.	If possible, have the physician who 
examined the veteran in February 2002 
submit an addendum to that evaluation.  
Specifically, the physician is asked to 
again review the relevant evidence in 
this case and provide an opinion with 
regard to whether the veteran is 
incapable of securing and maintaining 
substantially gainful employment due to 
a service-connected disability, or the 
combined effect of more than one 
service-connected disability 
(consisting of:  status-post radical 
nephrectomy and adrenalectomy for renal 
cell carcinoma, chronic prostatitis, 
thoracic radicular neuropathy, status-
post removal of 11th rib, and status-
post gynecomastia with post-operative 
scars).  In offering this opinion the 
examiner must consider the degree of 
interference with ordinary activities, 
including capacity for employment, 
caused solely by the veteran's service-
connected disabilities, 
as distinguished from any nonservice-
connected condition.  Also of 
particular importance to this case is 
that if it is determined the veteran is 
indeed incapable of obtaining or 
retaining substantially gainful 
employment, the examiner is requested 
to comment on the approximate date of 
onset of such occupational impairment.  

If, for whatever reason, it is not 
possible to have that same VA examiner 
comment further, then obtain a medical 
opinion from a physician equally 
qualified to make this determination.  
(Note:  if the latter situation arises, 
this may require having the veteran 
reexamined.)

If no opinion can be rendered, without 
resorting to pure speculation, explain 
why this is not possible.
It is absolutely imperative that the VA 
examiner, whoever designated, has 
access to and reviews the claims folder 
for the veteran's pertinent medical 
history.  This includes a complete copy 
of this remand, as well as the reports 
of the veteran's February 2002 and June 
2002 VA examinations.  The examiner 
must note in the addendum that he or 
she has reviewed the claims file.

5.	Review the claims file.  If any 
development is incomplete, including if 
the supplemental medical opinion, or if 
necessary, report of reexamination 
does not contain sufficient findings 
responsive to the questions posed, take 
corrective action before 
readjudication.  38 C.F.R. § 4.2 
(2005); Stegall v. West, 11 Vet. App. 
268 (1998).



6.	Then readjudicate the veteran's claim 
for an effective date earlier than 
January 15, 2002, for the TDIU in light 
of the additional evidence obtained.  
If this claim is not granted to his 
satisfaction, prepare a supplemental 
statement of the case (SSOC) and send 
it to him and his representative. Give 
them time to respond before returning 
the case to the Board for further 
appellate consideration.

The veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  

The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at   38 U.S.C. §§ 5109B, 7112).




_________________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).





